Wade, J.
1. The proof was sufficient to sustain the verdict of guilty, and there is no substantial merit in the assignments of error.
2. A charge to the jury as to-theeomparative weight or probative value of . positive and negative testimony was clearly authorized by the evidence, and the charge given on that subject was sufficiently full. Wood v. State, 9 Ga. App. 365 (71 S. E. 500); Lyens v. State, 133 Ga. 588 (2), 594 (66 S. E. 792).
3. If any fuller or more explicit charge was desired on any feature of the case, a request therefor should have been submitted in writing.

Judgment affirmed.


Roan, J., absent.